Case 2:18-cv-06888-JMA-ARL Document 1 Filed 12/04/18 Page 1 of 15 PageID #: 1



Jaazaniah Asahguii, Esq.
Gaines, Novick, Ponzini, Cossu & Venditti, LLP
Attorneys for Plaintiff
1133 Westchester Avenue, Suite N-202
White Plains, New York 10606
Tel. (914) 288-9595
Fax (914) 288-0850
Email: jasahguii@gainesllp.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ELON HENEK,
                                                                   Civil Action No.
                 Plaintiff,
                                                                   COMPLAINT
v.
                                                                   DEMAND FOR JURY TRIAL

CSC HOLDINGS, LLC, d/b/a ALTICE USA,
a/k/a OPTIMUM, formerly d/b/a
CABLEVISION SYSTEMS CORP.,

                  Defendant.
---------------------------------------------------------------X

        Plaintiff Elon Henek (“Mr. Henek” or “Plaintiff”), by and through his attorneys, Gaines,

Novick, Ponzini, Cossu & Venditti, LLP as and for his Complaint in the action against Defendant,

CSC Holdings, LLC, d/b/a Altice USA, formerly d/b/a Cablevision Systems Corp. (hereinafter

“Defendant” or “Employer”), hereby alleges as follows:

                                       NATURE OF THE ACTION

             1. This is an action for declaratory, injunctive and equitable relief, as well as monetary

     damages, to redress Defendant’s unlawful employment practices committed against Mr.

     Henek, including their unlawful discrimination and harassment committed against Mr. Henek

     in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. (“Title

     VII”); and Section 1981 of the Civil Rights Act of 1866, 42 U.S.C. § 1981 (“Section 1981”);
Case 2:18-cv-06888-JMA-ARL Document 1 Filed 12/04/18 Page 2 of 15 PageID #: 2



   the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., (“ADA”); the Family

   and Medical Leave Act, 29 U.S.C. § 2601 et seq. (“FMLA”); the New York State Human

   Rights Law, New York Executive Law §§ 290 and 296 et seq. (the “NYSHRL”), and other

   appropriate rules, regulations, statutes and ordinances.

          2. Over the course of Mr. Henek’s tenure as a Direct Sales Representative with his

   Employers he was subjected to unlawful discrimination and harassment because of his religion,

   disability, and national origin. The blatantly hostile work environment created by Defendant

   included, Mr. Henek, having to endure unfair critique of his work, penalties for taking religious

   holidays, and unfair beratement by his superiors because of voicing concerns about the anti-

   Semitic atmosphere at his place of employment. Defendant denied Mr. Henek the ability to

   work in an equal work environment and afford him promotional opportunities.

          3. Defendant’s conduct was knowing, malicious, willful, wanton and/or showed a

   reckless disregard for Mr. Henek, which caused, and continues to cause, Mr. Henek to suffer

   substantial economic and non-economic damages, detriment to his health, including but not

   limited to insomnia, permanent harm to his professional and personal reputation, severe mental

   anguish, physical harm, and emotional distress.

          4. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and 1343,

   as this action involves federal questions regarding the deprivation of Mr. Henek’s rights under

   Title VII, Section 1981, etc. This Court has supplemental jurisdiction over Mr. Henek’s related

   claims arising under state and/or local law pursuant to 28 U.S.C. § 1367(a).

          5. Venue is proper in this district pursuant to 42 U.S.C. § 2000e-(5)(f)(3) because the

   unlawful employment practices against Mr. Henek were committed in this district, the




                                                2
Case 2:18-cv-06888-JMA-ARL Document 1 Filed 12/04/18 Page 3 of 15 PageID #: 3



   employment records relevant to the unlawful employment practices are maintained and

   administered in this district, and the Employer’s principal offices are in Long Island.

             6. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because Defendant

   resides in this district and a substantial part of the events or omissions giving rise to this action

   occurred in this district.

                                              PARTIES

             7. Mr. Henek resides in Nassau County, in the State of New York.

             8. At all relevant times, he met the definition of an “employee” under all applicable

   statutes.

             9. At all relevant times, Defendant meets the definition of an “employer” under all

   applicable statues.

             10. Defendant is in the business of selling cable, internet and telephone services.

             11. Defendant is located at 200 Jericho Turnpike, Jericho, New York.

                                PROCEDURAL REQUIREMENTS

             12. Mr. Henek has complied with all statutory prerequisites to his Title VII claims

   having filed a complaint with the Equal Employment Opportunity Commission (“EEOC”).

             13. On or about September 6, 2018, Mr. Henek received a right to sue letter from the

   EEOC.

             14. This lawsuit has been filed within 90 days of receipt of Mr. Henek’s right to sue

   letter.

             15. Any and all other prerequisites to the filing of this lawsuit have been satisfied.




                                                   3
Case 2:18-cv-06888-JMA-ARL Document 1 Filed 12/04/18 Page 4 of 15 PageID #: 4



                                 FACTUAL ALLEGATIONS

I. Background

           16. Mr. Henek is an Israeli Jewish man.

           17. Mr. Henek was hired by Defendant in April of 2017 as an Direct Sales

   Representative.

           18. Mr. Henek’s job responsibilities include locating and visiting new potential clients

   to sell them a variation of cable, internet, and phone service packages.

           19. Mr. Henek is paid a salary and receives commission on what he sells.

           20. Mr. Henek regularly finished in the top ten in sales for his entire region.

           21. Mr. Henek was terminated by Defendant in January of 2018.

           22. Mr. Henek performs his duties as a Direct Sales Representative from April of 2017

   to January of 2018 in an exceptional manner and with the highest degree of integrity, despite

   pervasive discrimination, harassment and retaliation based on national origin, religion, and

   disability.

II. Passover Observance

           23. In April of 2017, Mr. Henek, for the first time observed Passover while employed

   by Defendant.

           24. From that time, until he was terminated, his supervisors targeted Mr. Henek.

           25. Mr. Henek advised Matthew Haggerty, his manager, that he would need to leave

   an hour early to observe the Passover Holiday.

           26. Mr. Henek was advised that he could observe his religious holiday.




                                                 4
Case 2:18-cv-06888-JMA-ARL Document 1 Filed 12/04/18 Page 5 of 15 PageID #: 5



          27. Shortly thereafter, however, Mr. Henek was confronted by Hugh Johnson, his

   supervisor, that he should not have observed his religious holiday and that personal time would

   be from Mr. Henek.

III. Disability and FLMA

          28. On or about September 12, 2017, Mr. Henek suffered a nervous breakdown and did

   not to work.

          29. On or about September 19, 2017, Mr. Henek submitted FLMA paperwork,

   including a recommendation from this Doctor that he go on medical leave.

          30. Mr. Henek was advised by his doctor, his insurer, and his employer’s human

   resources representative that he would be able to back date the approval to include the time he

   suffered a nervous breakdown.

          31. Mr. Henek was issued a final warning as a result of his September 12th absence.

          32. Mr. Henek asked Mr. Haggerty why he was issued a final warning if he was

   approved for medical leave.

          33. Mr. Haggerty told him that his request for medical leave was denied.

          34. Mr. Henek later discovered that he was approved for medical leave, but his

   employer refused to backdate the approval to include his September 12th absence.

          35. Mr. Henek, already received undue criticism because he is an Israeli Jew, but felt

   as though the intense criticism and cold shoulders intensified from his supervisors.

IV. Yom Kippur Observance

          36. Mr. Henek also advised his employer that he would need time off to observe Yom

   Kippur.

          37. Mr. Henek’s observance of Yom Kippur included fasting and prayer at his temple.



                                                5
Case 2:18-cv-06888-JMA-ARL Document 1 Filed 12/04/18 Page 6 of 15 PageID #: 6



           38. Mr. Henek’s supervisor called him and demanded to know where he was and why

   he wasn’t working.

           39. Mr. Henek was accused of having poor work ethic because he took the day off,

   even though Mr. Henek was a very diligent top ten performer.

V. Hostile Work Environment and Disparate Treatment

           40. Mr. Henek’s supervisor and manager improperly accused Mr. Henek of making

   fraudulent sales.

           41. Mr. Henek would run a program called Customer Verification Tool (“CVT”) to see

   if potential customers are in arrears with his employer.

           42. On one occasion Mr. Henek ran CVT and it showed that a customer was in arrears,

   however, the customer provided documentation showing that the customer’s arrears were paid

   after it went to debt collection.

           43. Mr. Henek proceeded with the sale.

           44. Mr. Henek was written up for the sale and accused of fraudulently selling a

   package, despite showing the contrary.

           45. On another occasion Mr. Henek ran CVT three times for the same address. One

   time for the husband, another time for the wife, and a second time for the husband so that Mr.

   Henek could collect the arrears that the husband owed.

           46. That one occasion Dan Ferrara called Mr. Henek into a meeting and accused him

   of saying that Defendant is intolerant of its employees’ religious beliefs and observances.

           47. That Dan Ferrara was very nasty and disrespectful to Mr. Henek.

           48. That Mr. Henek denied publicly voicing those statements to his colleagues.




                                                6
Case 2:18-cv-06888-JMA-ARL Document 1 Filed 12/04/18 Page 7 of 15 PageID #: 7



          49. That Dan Ferrara stormed out of the room and then later apologized and said that

   he believed Mr. Henek’s denial.

          50. Mr. Henek was shaken up by this exchange and felt as though he was being targeted

   because of his faith.

          51. That on the day of Mr. Henek’s termination he was called into his supervisor’s

   office and told he was being fired.

          52. That the supervisor did not draw the blinds or close the door and everyone in the

   department was able to hear and see Mr. Henek being terminated.

          53. That such a method of terminating Mr. Henek was humiliating.

          54. That Mr. Henek was blindsided because he had been a top 10 sales representative

   up until the time he was terminated.

                 AS AND FOR A FIRST CAUSE OF ACTION
      (DISCRIMINATION AND HARASSMENT IN VIOLATION OF TITLE VII)

          55. Mr. Henek hereby repeats and realleges each and every allegation as contained in

   each of the preceding paragraphs as if fully set forth herein.

          56. Defendant has discriminated against and harassed Mr. Henek on the basis of his

   national origin and religion in violation of Title VII by denying him the same terms and

   conditions of employment available to White employees, including but not limited to,

   subjecting him to disparate working conditions and denying Mr. Henek the opportunity to work

   in an employment setting free of unlawful discrimination.

          57. Defendant has discriminated against and harassed Mr. Henek on the basis of his

   national origin and religion in violation of Title VII by creating, fostering, accepting and

   ratifying and/or otherwise failing to prevent or to remedy a hostile work environment that




                                                 7
Case 2:18-cv-06888-JMA-ARL Document 1 Filed 12/04/18 Page 8 of 15 PageID #: 8



   included, among other things, severe and pervasive harassment of Mr. Henek because of his

   religion and national origin.

          58. As a direct and proximate result of Defendant’s unlawful discriminatory conduct in

   violation of Title VII, Mr. Henek has suffered, and continues to suffer, monetary and/or

   economic harm, including but not limited to loss of past and future income, compensation and

   benefits for which Mr. Henek is entitled to an award of damages.

          59. As a direct and proximate result of Defendant’s unlawful discriminatory conduct in

   violation of Title VII, Mr. Henek has suffered, and continues to suffer, severe mental anguish,

   and emotional distress, including but not limited to depression, humiliation, embarrassment,

   stress, anxiety, loss of self-esteem and confidence and emotional pain and suffering for which

   Mr. Henek is entitled to an award of compensatory damages.

          60. Defendant’s unlawful discriminatory actions and harassment constitute malicious,

   willful and wanton violations of Title VII for which Mr. Henek is entitled to an award of

   punitive damages.

                      AS AND FOR A SECOND CAUSE OF ACTION
                     (RETALIATION IN VIOLATION OF TITLE VII)

          61. Mr. Henek hereby repeats and realleges each and every allegation as contained in

   each of the preceding paragraphs as if fully set forth herein.

          62. Defendant has retaliated against Mr. Henek in violation of Title VII for complaining

   about Defendant’s discriminatory practices directed toward him, subjecting Mr. Henek to acts

   of discrimination, harassment, humiliation and intimidation.

          63. As a direct and proximate result of Defendant’s unlawful retaliatory conduct in

   violation of Title VII, Mr. Henek has suffered, and continued to suffer, monetary and/or




                                                 8
Case 2:18-cv-06888-JMA-ARL Document 1 Filed 12/04/18 Page 9 of 15 PageID #: 9



   economic harm for which Mr. Henek is entitled to an award of monetary damages and other

   relief.

             64. As a direct and proximate result of Defendant’s unlawful retaliatory conduct in

   violation of Title VII, Mr. Henek has suffered, and continues to suffer, severe mental anguish

   and emotional distress, including but not limited to depression, humiliation, embarrassment,

   stress and anxiety, loss of self-esteem and confidence, emotional pain and suffering, as well as

   physical injury, for which Mr. Henek is entitled to an award of monetary damages and other

   relief.

                 AS AND FOR A THIRD CAUSE OF ACTION
    (DISCRIMINATION AND HARASSMENT IN VIOLATION OF 42 US.C. § 1981)

             65. Mr. Henek hereby repeats and realleges each and every allegation as contained in

   each of the preceding paragraphs as if fully set forth herein.

             66. Defendant has discriminated against and harassed Mr. Henek on the basis of his

   national origin and religion by denying him the same terms and conditions of employment

   available to white male employees, including but not limited to, subjecting him to disparate

   working conditions and denying Mr. Henek the opportunity to work in an employment setting

   free of unlawful discrimination.

             67. Defendant has discriminated against and harassed Mr. Henek on the basis of his

   national origin and religion in violation of Section 1981 by creating, fostering, accepting and

   ratifying and/or otherwise failing to prevent or to remedy a hostile work environment that

   included, among other things, severe and pervasive harassment of Mr. Henek because of his

   religion and national origin.

             68. As a direct and proximate result of Defendant’s unlawful and discriminatory

   conduct in violation of Section 1981, Mr. Henek has suffered, and continues to suffer,

                                                 9
Case 2:18-cv-06888-JMA-ARL Document 1 Filed 12/04/18 Page 10 of 15 PageID #: 10



    monetary and/or economic damages including, but not limited to, loss of past and future

    income, compensation and benefits for which he is entitled to an award of monetary damages

    and other relief.

            69. As a direct and proximate result of Defendant’s unlawful and discriminatory

    conduct in violation of Section 1981, Mr. Henek has suffered and continues to suffer severe

    mental anguish and emotional distress, including but not limited to depression, humiliation,

    embarrassment, stress and anxiety, loss of self-esteem and self-confidence, emotional pain and

    suffering, as well as physical injury, for which Mr. Henek is entitled to an award of monetary

    damages and other relief.

                      AS AND FOR A FOURTH CAUSE OF ACTION
                    RETALIATION IN VIOLATION OF 42 U.S.C. § 1981)

            70. Mr. Henek hereby repeats and realleges each and every allegation as contained in

    each of the preceding paragraphs as if fully set forth herein.

            71. Defendant has retaliated against and harassed Mr. Henek in violation of Section

    1981 for opposing and/or complaining about Defendant’s discriminatory practices directed

    toward him by, among other things, subjecting Mr. Henek to acts of discrimination,

    harassment, humiliation and intimidation.

            72. As a direct and proximate result of Defendant’s unlawful retaliatory conduct in

    violation of Section 1981, Mr. Henek has suffered, and continues to suffer, monetary and/or

    economic damages for which he is entitled to an award of monetary damages and other relief.

            73. As a direct and proximate result of Defendant’s unlawful retaliatory conduct in

    violation of Section 1981, Mr. Henek has suffered, and continues to suffer, severe mental

    anguish and emotional distress, including but not limited to depression, humiliation,

    embarrassment stress and anxiety, loss of self-esteem and self-confidence, emotional pain and

                                                 10
Case 2:18-cv-06888-JMA-ARL Document 1 Filed 12/04/18 Page 11 of 15 PageID #: 11



    suffering, as well as physical injury, for which Mr. Henek is entitled to an award of monetary

    damages and other relief.

           74. Defendant’s unlawful and discriminatory actions constitute malicious, willful and

    wonton violations of Section 1981 for which Mr. Henek is entitled to an award of punitive

    damages.

                 AS AND FOR A FIFTH CAUSE OF ACTION
    (DISCRIMINIATION AND HARASSMENT IN VIOLATION OF THE NYSHRL)

           75. Mr. Henek hereby repeats and realleges each and every allegation as contained in

    each of the preceding paragraphs as if fully set forth herein.

           76. Defendant has discriminated against and harassed Mr. Henek on the basis of his

    national origin and religion in violation of the NYSHRL by denying him the same terms and

    conditions of employment available to employees who are not Israelis, including but not

    limited to, denying him an opportunity to work in an environment setting free of unlawful

    discrimination and harassment.

           77. Defendant has discriminated against and harassed Mr. Henek on the basis of his

    national origin and religion, in violation of the NYSHRL by creating, fostering, accepting and

    ratifying and/or otherwise failing to prevent or to remedy a hostile work environment that

    included, among other things, severe and pervasive harassment of Mr. Henek because of his

    national origin and religion.

           78. As a direct result of Defendant’s unlawful discriminatory conduct in violation of

    the NYSHRL, Mr. Henek has suffered, and continues to suffer, monetary and/or economic

    harm, including but not limited to, loss of past and future income, compensation and benefits

    for which he is entitled to an award of damages.




                                                 11
Case 2:18-cv-06888-JMA-ARL Document 1 Filed 12/04/18 Page 12 of 15 PageID #: 12



           79. As a direct and proximate result of Defendant’s unlawful discriminatory conduct in

    violation of the NYSHRL, Mr. Henek has suffered, and continues to suffer, severe mental

    anguish and emotional distress, including but not limited to depression, humiliation,

    embarrassment stress and anxiety, loss of self-esteem and self-confidence, emotional pain and

    suffering, as well as physical injury, for which Mr. Henek is entitled to an award of

    compensatory damages.

                       AS AND FOR A SIXTH CAUSE OF ACTION
                    (RETALIATION IN VIOLATION OF THE NYSHRL)

           80. Mr. Henek hereby repeats and realleges each and every allegation as contained in

    each of the preceding paragraphs as if fully set forth herein.

           81. Defendant has retaliated against and harassed Mr. Henek in violation of the New

    York State Human Rights Law for opposing and/or complaining about Defendant’s

    discriminatory practices directed toward him by, among other things, subjecting Mr. Henek to

    acts of discrimination, harassment, humiliation and intimidation.

           82. As a direct and proximate result of Defendant’s unlawful retaliatory conduct in

    violation of the NYSHRL, Mr. Henek has suffered, and continues to suffer, monetary and/or

    economic damages for which he is entitled to an award of monetary damages and other relief.

           83. As a direct and proximate result of Defendant’s unlawful retaliatory conduct in

    violation of the NYSHRL, Mr. Henek has suffered, and continues to suffer, severe mental

    anguish and emotional distress, including but not limited to depression, humiliation,

    embarrassment stress and anxiety, loss of self-esteem and self-confidence, emotional pain and

    suffering, as well as physical injury, for which Mr. Henek is entitled to an award of monetary

    damages and other relief.




                                                 12
Case 2:18-cv-06888-JMA-ARL Document 1 Filed 12/04/18 Page 13 of 15 PageID #: 13



                     AS AND FOR A SEVENTH CAUSE OF ACTION
                  (FMLA VIOLATIONS UNDER 29 U.S.C. §§ 2612, 2614, 2615)

           84. Mr. Henek repeats and realleges each and every allegation as contained in each of

    the proceeding paragraphs as if fully set forth herein.

           85. By the acts and practices described above, Defendant retaliated against Mr. Henek

    for attempting to exercise his rights under the FMLA, in violation of 29 U.S.C. §§ 2612(a).

    2614(a), 2614(a)(1) and 2615(a).

           86. Defendant knew that its actions violated the FMLA; Defendant’s violations of the

    FMLA were not in good faith.

           87. As a result of Defendant’s actions violating the FLMA, Mr. Henek has suffered and

    will continue to suffer irreparable injury and other monetary damages unless and until this

    Court grants relief.

                      AS AND FOR AN EIGHTH CAUSE OF ACTION
                      (FMLA VIOLATIONS UNDER 29 C.F.R. 825.220)

           88. Mr. Henek repeats and realleges each and every allegation as contained in each of

    the proceeding paragraphs as if fully set forth herein.

           89. By the acts and practices described above, Defendant retaliated against Mr. Henek

    for attempting to exercise his rights under the FMLA, in violation of 29 C.F.R. 825.220(c).

           90. Defendant knew that its actions violated the FMLA; Defendant’s violations of the

    FMLA were not in good faith.

           91. As a result of Defendant’s actions violating the FLMA, Mr. Henek has suffered and

    will continue to suffer irreparable injury and other monetary damages unless and until this

    Court grants relief.




                                                 13
Case 2:18-cv-06888-JMA-ARL Document 1 Filed 12/04/18 Page 14 of 15 PageID #: 14



                           AS AND FOR A NINTH CAUSE OF ACTION
                               (DISABILITY DISCRIMINATION)

            92. Mr. Henek repeats and realleges each and every allegation as contained in each of

    the proceeding paragraphs as if fully set forth herein.

            93. Upon Mr. Henek’s return to work after his nervous breakdown and after he

    submitted his application for medical leave he was subjected to behavior including, but not

    limited to being unfairly written up Mr. Henek for things that White male sales representatives

    were not written up for or disciplined.

            94. As a result of Defendant’s actions violating the ADA, Mr. Henek has suffered and

    will continue to suffer irreparable injury and other monetary damages unless and until this

    Court grants relief.

                                     PRAYER FOR RELIEF

        WHEREFORE, Mr. Henek prays that the Court enter a judgment in his favor and against

 Defendant, containing the following relief:

    A. A declaratory judgment that the actions, conduct and practices of the Defendant

        complained of herein violate the law of the United States and the State of New York;

    B. An injunction and order permanently restraining Defendant from engaging in such

        unlawful conduct;

    C. An order directing Defendant to take such affirmative action as is necessary to ensure that

        the effects of these unlawful employment practices are eliminated and do not continue to

        affect Mr. Henek’s employment and personal life;

    D. An award of damages in an amount to be determined at trial, plus prejudgment interest, to

        compensate Mr. Henek for all monetary and/or economic damages, including but not




                                                 14
Case 2:18-cv-06888-JMA-ARL Document 1 Filed 12/04/18 Page 15 of 15 PageID #: 15



       limited to, the loss of past and future income, wages, compensation, seniority and other

       benefits of employment;

    E. An award of damages in the amount to be determined at trial, plus prejudgment interest, to

       compensate Mr. Henek for all non-monetary and/or compensatory damages, including but

       not limited to, compensation for his mental anguish, humiliation, embarrassment, stress

       and anxiety, emotional pain and suffering, emotional distress and physical injuries;

    F. An award of damages for any and all other monetary and/or non-monetary losses suffered

       by Mr. Henek in an amount to be determined at trial, plus prejudgment interest;

    G. An award of punitive damages;

    H. An award of costs that Mr. Henek has incurred in this action, as well as Mr. Henek’s

       reasonable attorneys’ fees to the fullest extent permitted by law; and

    I. Such other and further relief as the Court may deem just and proper.

                                       JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.

 Dated: White Plains, New York
        December 3, 2018

                                                     Respectfully submitted,


                                                     //s// Jaazaniah Asahguii
                                                     Jaazaniah Asahguii




                                                15
